TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00128-CR


In re Joni Salminen


Leroy Manning, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT

NO. 2022703, HONORABLE CHARLES F. BAIRD, JUDGE PRESIDING



O R D E R   T O   S H O W   C A U S E
PER CURIAM
This is a contempt proceeding ancillary to Leroy Manning's appeal from a judgment
of conviction for attempted sexual assault.  The subject of this proceeding is Ms. Joni Salminen,
court reporter for the 403rd District Court.
The reporter's record was originally due to be filed on February 11, 2003.  On May
27, 2003, after Ms. Salminen failed to respond to the Court's overdue notice, this Court ordered her
to tender the record for filing in this cause no later than June 27, 2003.  She failed to file the record
as ordered.
Therefore, the said Joni Salminen is hereby ordered to appear in person before this
Court on the 10th day of September 2003, at 8:30 o'clock a.m., in the courtroom of this Court,
located in the Price Daniel, Sr. Building, 209 West 14th Street, City of Austin, Travis County, Texas,
then and there to show cause why she should not be held in contempt and sanctions imposed for her
failure to obey the May 27, 2003, order of this Court.  This order to show cause will be withdrawn
and the said Joni Salminen will be relieved of her obligation to appear before this Court as above
ordered if the Clerk of this Court receives the reporter's record by September 5, 2003.
It is ordered July 25, 2003.

Before Chief Justice Law, Justices B. A. Smith and Patterson
Do Not Publish